 

 [image_001.jpg]

 

July 8, 2016

 

PRIVATE & CONFIDENTIAL

 



RIO GRANDE NEUROSCIENCES, INC. (the “Company”)

Chairman and CEO

6401 Richards Ave.

Santa Fe, NM 87508



Attn.: Mr. Steven Gluckstern, Chairman & CEO

 

Subject: Purchase of the Stock of Rio Grande Neurosciences, Inc.

 

Dear Steven,

 

This binding letter agreement (“LOI”), which has been approved by the Boards of
Directors of each of the parties hereto and is subject only to completion of
Definitive Documents and required Shareholder approvals outlines the intentions
of Endonovo Therapeutics, Inc. (“Buyer”) with respect to the purchase
(“Transaction”) of all of the outstanding Common and Preferred Shares (the
“Stock”) of the Company on terms as follows:

 

1. Structure of Transaction. The Buyer shall acquire all of the outstanding
Stock of the Company from the holders thereof (the “Sellers”).

 

2. Purchase Price. The aggregate purchase price for the Stock, described above
shall be notionally $21,500,000 (Twenty One Million, Five Hundred Thousand
Dollars). Buyer will cooperate with Sellers where possible to minimize Sellers’
tax liabilities.

 

3.Payment of Purchase Price. The Purchase Price shall include:

 

  i. CASH:           $1,000,000 paid in Fed funds via wire transfer at Closing
to be distributed among the Sellers pro rata, less any Holdback Amount
negotiated between the parties as a result of the discovery of any potential
Seller liability per section 1 of this Agreement.           $500,000 paid in Fed
Funds via wire transfer at Closing representing full payment on a new Note of
the Buyer in favor of the Sellers to beissued simultaneously with the signing of
this LOI. In the event a Transaction is not consummated for any reason other
than the Seller’s inability to perform, this Note will become due and payable in
full on January 8, 2017 and can be paid in cash or freely tradeable shares
(valued with a 75% of the average per share price for the 10 business days at
the Buyer’s discretion.)

 

 Page 1 of 6 

 

 



  Cash is to be used by Seller to settle all outstanding payables of the
Company; any excess to go towards the retirement of outstanding Senior Secured
debt of the Company.             a. Holdback Amount, if applicable, payable at
the earlier of either a) the conclusion of the negotiated term of such amount,
or b) the satisfaction or elimination of the related liability for which the
Holdback Amount was withheld.           ii. MARKETABLE SECURITIES (“Securities”)
to be distributed among the Sellers pro rata:           100,000,000 (One Hundred
Million) Common Shares of Stock (deemed value of $15,000,000) of Endonovo
Therapeutics Inc. (“Shares”).           50,000,000 (Fifty Million) Common Stock
Warrants of Endonovo Therapeutics (deemed value of $5,000,000), based on the
value of the shares at the time of Closing. Said warrants will be exercisable at
the lesser of $0.50 or 87.5% of the average per share price for the 10 business
days prior to and including the date of Closing on a “cashless” basis into
Shares of the Buyer. The warrants will carry the usual and customary provisions
for transactions of this type but, in particular, include the following
provisions and conditions:           a. Warrants will be exercisable for a
period of 5 years from Closing           b. 50% of the warrants cannot be
exercised for at least one year after Closing, and the remaining warrants cannot
be exercised for at least 2 years.

 

Leak out: Shares shall be subject to a limitation of 10% of the trading volume
on any given day and no sales shall be made after 3:30 PM on any day. If
requested, Seller will provide Buyer with copies of your trade confirmations.
Seller broker will acknowledge that it is aware of this agreement.

 

5. Audit. Buyer understands that Sellers, at their sole expense, have completed
a certified GAAP audit of the Company’s operations for calendar years 2014 and
2015, said audited financial statements having been prepared by a licensed and
reputable accounting firm. Sellers have furnished or shall furnish the results
of said audit to the Buyer at the time of the acceptance of this LOI, or as soon
thereafter as possible. Seller shall arrange with the auditor that it will sign
all necessary consents for Buyer’sfilings with the Securities and Exchange
Commission for fees of no more than $1,000 per consent.

 

 Page 2 of 6 

 

 



6. Non-Compete Agreements. As a condition to the closing of the Transaction,
Sellers shall enter into a reasonable and customary five (5) year noncompete
agreements covering the United States, Canada and any other jurisdiction that
Buyer finds during its due diligence that Seller either operates in or may
operate in the future with respect to the Business.

 

7. Employee, Board and Other Arrangements. A condition to the closing of the
Transaction is Buyer’s ability to enter into an employment contract with Steven
Gluckstern as Executive Chairman of the Board for a term of three years, at
$250,000 and participation in the Endonovo contemplated employee stock option
program to be issued annually in an amount no less than those issued to the CEO.
Additionally, through due diligence, Buyer will identify certain current
employees of the Business to be designated by the Buyer as “key” for similar
positions on similar terms of employment and/or assume current employment
contracts. Buyer and Seller shall agree on timing and content of disclosure of
the Transaction to employees of the Company.

 

The Buyer shall adopt an Employee Stock Option Plan at Closing representing 15%
of the then Outstanding Shares.

 

At the Closing, the Board of Directors of the Buyer shall be increased to a
minimum of seven individuals and shall include: Alan Collier, Steven Gluckstern,
Stephen Juelsgaard and John Wilkerson subject to approval of Buyer which will
not be unreasonable withheld. The remaining three positions to be appointed by
the Buyer subject to approval, not to be unreasonably withheld, by the Seller.
Buyer shall provide a list of its nominees prior to closing and Sellers shall
approve such list.

 

Research, Manufacturing and Operational headquarters of the Buyer shall be
established/maintained in Santa Fe, NM (existing headquarters of the Seller).
Location of the Corporate headquarters to be determined.

 

8. Further Conditions to Closing. Closing of the Transaction is also subject to
the following conditions:

 

  i. The Assets shall be free and clear of all liens and encumbrances and Buyer
shall receive good and marketable title thereto; Buyer acknowledges 10% Gross
Profit Royalty Agreement (obligation) to be put in place by the Company and will
be assumed by the Buyer.         ii. The financial condition of the Seller,
including, but not limited to, assets and liabilities of the Seller, shall be as
set forth in the financial statements dated December 31, 2015 except for changes
arising as a result of the conduct of the Company’s business in its ordinary
course since December 31, 2015and consistent with its historical practices.
Seller shall not give any new or special discounts or pricing on inventory or
accounts receivable without prior written consent of Buyer. Buyer acknowledges
the $8,500,000 Secured Senior Debt that will be put in place by the Company and
will be assumed by the Buyer.

 

 Page 3 of 6 

 



 

  iii. All taxes due and payable by the Company have been paid at expense of the
Seller, without regard to any deferral by reason of extension, payment programs,
or any other reason, shall have been paid in full;         iv. There shall have
been no material changes, events or developments adversely affecting the Company
or the Buyer;         v. Buyer shall have received financing under terms
acceptable to both Buyer and Seller to complete the Transaction.         vi. All
state, local and other governmental approvals and all other consents or
approvals of any third parties necessary to complete the Transaction shall be
have been received; and         vii. Seller and Company shall provide usual and
customary representations, warranties, covenants and indemnification of
obligations (to be defined in the Asset Purchase Agreement).         viii. The
parties hereto shall disclose to each other any existing, pending or threatened
litigation that the Company or Buyer is involved in, including but not limited
to by customers, vendors, employees and third parties, as well as any existing,
pending, or threatened inquiry, investigation or action from any state or
federal government authority as any such actions affect the amount of Seller
liability (hereinafter referred as “Known Liabilities”). Said disclosure shall
include copies of all correspondence, sent and received, whether by letter or
electronically, and a status report of each issue.         ix. All receivables
shall be under 45 days from invoice date and collectible. No receivable account
debtor shall have in excess of 20% of the entire account over 90 days from
invoice date owing to the Company. All accounts payable shall be under 45 days
from invoice date. All inventory shall be less than 180 days old. Any amounts
not consistent with this Paragraph 6(ix) shall reduce the amount of the cash per
Paragraph 2(a) and the related total price.

 

9.  Due Diligence. The Buyer’s and Sellers’ (the “Parties”) willingness to
proceed with this transaction is subject only to confirmatory business,
financial and legal due diligence to be completed within 14 days of the signing
of this LOI. Parties agree to cooperate with each other in a prompt and timely
fashion in connection with the completion of the due diligence process. Parties
shall permit representatives of the each to have full access at all reasonable
times, and in a manner so as not to interfere with the normal business
operations of the Parties, to all customers, suppliers, premises, properties,
personnel, books, records, contracts and documents of or pertaining to Parties
or the Business of the Parties. Such representatives shall be permitted to make
copies and extracts from such documents.



 

10. Conduct of Business. Prior to closing of the Transaction, the Parties shall:

 

  i. Maintain the operations and goodwill of their respective businesses and
shall retain the services of present officers and employees, and continue their
relationships with persons having business dealings with the Parties;        
ii. maintain all of the Assets in their current condition, ordinary wear and
tear excepted, and insurance on all of the Assets in such amounts and of such
kinds comparable to that in effect on the date of this letter; and         iii.
maintain the books, accounts and records of Seller consistent with past
practices, including recognition of revenues and expenses, continue to collect
accounts receivable and pay accounts payable utilizing normal procedures and
without discontinuing or accelerating payment of such accounts and comply with
all contractual and other obligations applicable to the Seller;         iv. not
make any change to, or otherwise amend in any way, the contracts with, salaries,
wages or other compensation of, any officer, director, employee, agent or other
similar representative of the Parties (including any increase in any benefits or
benefit plan costs or any change in any bonus, insurance, pension, compensation
or other benefit plan) Notwithstanding anything to the contrary, the existing
management team of the Buyer will be entering into new contracts with Buyer
which will include severance packages, IP bonuses, earn outs, and royalties from
existing IP.;         v. Not hire any officer, director, employee, agent or
other similar representative except non-management level employees hired in the
normal course of business;         vi. Not incur any indebtedness for borrowed
money and not pledge, grant liens or security interests in any of the Assets;  
      vii. Not sell, transfer or dispose of any Assets except for sales of
equipment in the ordinary course of business.

 

11. No Solicitation. Because this is a binding LOI Seller and the Company shall
not, nor shall the shareholders, directors, officers, employees, shareholders,
agents or representatives of the Company encourage, facilitate, solicit,
authorize the solicitation of, or enter into any discussion with any third party
(including the provision of any information to a third party) concerning any
offer or possible offer from any such third party or enter into any agreement or
understanding of any kind to purchase, lease, or otherwise acquire all or a
substantial portion of the Assets, the business or any capital stock of the
Seller. . The Definitive Purchase and Sale Agreement shall be drafted by Buyer’s
attorneys.

 

 Page 4 of 6 

 



 

12. Additional Financing. Through Aegis Capital Corp., upon closing, the Buyer
will file a S-1 to raise a minimum of $10,000,000 of gross proceeds with the
majority thereof to be applied for working capital and research and development
s determined by the Buyer’s board of directors. Additionally, Buyer, post
Closing, will utilize its existing financing instruments for working capital,
corporate awareness and development of existing IP (initially $250,000) and
newly acquired IP.

 

13. Expenses. The Buyer and Sellers each shall be responsible for the payment of
its own expenses and professional fees incurred in connection with the
negotiation and consummation for the proposed transaction described herein.

 

14. Confidentiality. No disclosure of the proposed transaction terms described
herein (other than to the advisors and consultants of the Buyer and Sellers)
shall be made without the approval of both parties, except as required by law.
As this is a binding LOI, Buyer will be required to file a current report on
Form 8-K with the Securities and Exchange Commission.

 

15. Broker Fee. The Buyer acknowledges that it shall be solely responsible for
any fees or expenses due or payable to Aegis Capital Corp.

 

16. Closing Date. Subject to Sellers’ performance of its obligations set forth
in this letter and Buyer’s ability to undertake and complete such actions as are
necessary to effect the Transactions contemplated by this letter, Buyer shall
close the funding of the Transaction on or before September 15, 2016.

 

17. Miscellaneous. This Agreement shall be construed under the laws of the State
of California in the venue of the County of Los Angeles. In case of a dispute
the prevailing party shall be entitled to all of its reasonable legal fees and
costs. All disputes shall be resolved through binding arbitration. All
obligations of Buyer shall be the sole responsibility of the newly formed
acquisition entity. This Agreement contains the entire agreement between the
parties and supersedes all prior and contemporaneous agreements, representations
and understandings (either oral or written) of the parties. No modification,
amendment, supplement or waiver of any of the provisions of this Agreement shall
be effective unless in writing specifically referring hereto and executed by
both parties.

 

18. Voting Agreement. Alan Collier and Steven Gluckstern each agree to vote
their respective shares in the Buyer and Seller in favor of the Transaction.
Additionally, Collier and Gluckstern agree to enter into a Voting Trust upon
Closing which, among other things, will cover voting for the members of the
Buyer’s Board of Directors.

 

If the above accurately sets forth your understanding of our mutual intentions,
please so indicate by signing a copy of this letter agreement in the space
provided below and returning it to the Buyer no later than July 8, 2016

 

 Page 5 of 6 

 

 

Very truly yours,

 

ENDONOVO THERAPEUTICS, INC.           [image_002.jpg]   By: Alan Collier,
Chairman, Sole Director and CEO  

 

AGREED & ACCEPTED:

 

this day of _______________, 2016

 

RIO GRANDE NEUROSCIENCES, INC.             By: Steven Gluckstern, Chairman and
CEO  

 

 Page 6 of 6 

 

 

 

